517 So. 2d 643 (1987)
Melvin CHAVERST, Jr.
v.
STATE.
6 Div. 486.
Court of Criminal Appeals of Alabama.
November 10, 1987.
*644 Melvin Chaverst, Jr., pro se.
Don Siegelman, Atty. Gen., and James B. Prude, Asst. Atty. Gen., for appellee.
McMILLAN, Judge.
This is an appeal from the denial of a pro se petition for writ of error coram nobis. The appellant alleges therein that he was denied effective assistance of counsel because his attorney failed to interview two witnesses whose names were given to him by the appellant. He further states that his counsel failed to appeal his conviction to this Court even after the appellant expressed his desire to appeal.
The State did not respond to the allegations of the appellant. Therefore, "the unrefuted facts set out by the petitioner must be taken as true." Ex parte Floyd, 457 So. 2d 961, 962 (Ala.1984); Hall v. State, 495 So. 2d 717, 718 (Ala.Cr.App.1986). Because the petition is meritorious on its face, this case is reversed and remanded with directions that an evidentiary hearing be held. Id. at 718.
REVERSED AND REMANDED WITH DIRECTIONS.
All the Judges concur.